DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the monocular image".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the monocular image".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the obstacle pixel columnar area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the obstacle pixel columnar area".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al., US 2020/0090359 A1 (Pillai), and further in view of Zhu et al., US 11,048,277 B1 (Zhu).
Regarding claim 1, Pillai teaches an obstacle detection method (the image module 230 uses the disparity map 270 to map locations of obstacles in the surrounding environment) (Fig. 2; [0041]), comprising: 
obtaining a first disparity map of an environment image (a monocular image 250 is taken from camera 126 that encompasses a field-of-view of at least a portion of the surrounding environment) (Figs. 1 and 2; [0030]) (deriving a disparity map 270 from the image 250 using the disparity module 220) (Fig. 2; [0032]), 
the environment image being an image representing information of a space environment where an intelligent device is moving (the monocular image 250 is an image from camera 126 that encompasses a field-of-view about a vehicle of at least a portion of the surrounding environment; for example, the image may be forward facing (i.e., direction of travel)) (Figs. 1 and 2; [0030]); 
determining a plurality of obstacle pixel areas in the first disparity map of the environment image (the image module 230 uses the disparity map 270 to map locations of obstacles in the surrounding environment) ([0041]); and 
determining an obstacle detection result (the sensors can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle and/or information/data about such obstacles) ([0074]).  
Pillai teaches that the system can include measurements, dimensions, distances, and/or information for one or more static obstacles ([0068]), map the locations of the obstacles ([0041]), and detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle and/or information/data about such obstacles ([0074]). However, Pillai does not explicitly teach “clustering the plurality of obstacle pixel areas to obtain at least one class cluster” or determining an obstacle detection result “according to obstacle pixel areas belonging to the same class cluster”.
Zhu teaches a technique for controlling an autonomous vehicle (Abstract); wherein clustering the plurality of obstacle pixel areas to obtain at least one class cluster (grouping pixels to associate them with a particular class) (col. 32, lines 4-15); and determining an obstacle detection result according to obstacle pixel areas belonging to the same class cluster (grouping pixels to associate them with a particular class) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pillai to include clustering pixels for classification since it allows to get more accurate tracking of specific objects of interest (Zhu; col. 30, lines 31-35).

Regarding claim 2, Pillai teaches 
wherein the environment image comprises a monocular image (wherein the image of at least a portion of the surrounding environment is a monocular image 250) (Fig. 2; [0030]); 
wherein after obtaining the first disparity map of the environment image (a monocular image 250 is taken from camera 126 that encompasses a field-of-view of at least a portion of the surrounding environment) (Figs. 1 and 2; [0030]) (deriving a disparity map 270 from the image 250 using the disparity module 220) (Fig. 2; [0032]), the method further comprises: 
obtaining a first mirror image by mirroring the monocular image (obtaining a flipped image 310 which is a mirror image of the monocular image 250) ([0033]), and obtaining a disparity map of the first mirror image (generating a flipped disparity map 350 that corresponds to the flipped image 310) (Fig. 3; [0036]); 
performing disparity adjustment (performing fusing the separate disparity maps 340 and 350 together in a differentiable manner with a pixel-wise mean operation to produce the fused disparity map 270 that indicates metrically accurate relative distances of the represented objects) ([0037]) on the first disparity map of the monocular image (disparity map 340 corresponds to the monocular image 250) (Fig. 3; [0036]) according to the disparity map of the first mirror image (while flipped disparity map 350 corresponds to the flipped image 310) ([0036]), 
to obtain the first disparity map subjected to disparity adjustment (to produce the fused disparity map 270 that indicates metrically accurate relative distances of the represented objects) ([0037]); and 
wherein determining the plurality of obstacle pixel areas in the first disparity map of the environment image (the image module 230 uses the disparity map 270 to map locations of obstacles in the surrounding environment) ([0041]) comprises: 
determining the plurality of obstacle pixel areas in the first disparity map (the image module 230 uses the disparity map 270 to map locations of obstacles in the surrounding environment) ([0041]) subjected to disparity adjustment (performing fusing the separate disparity maps 340 and 350 together in a differentiable manner with a pixel-wise mean operation to produce the fused map 270 that indicates metrically accurate relative distances of the represented objects) ([0037]).

Regarding claim 10, Pillai teaches wherein the environment image comprises the monocular image (wherein the image of at least a portion of the surrounding environment is a monocular image 250) (Fig. 2; [0030]); 
wherein obtaining the first disparity map of the environment image comprises (a monocular image 250 is taken from camera 126 that encompasses a field-of-view of at least a portion of the surrounding environment) (Figs. 1 and 2; [0030]) (deriving a disparity map 270 from the image 250 using the disparity module 220) (Fig. 2; [0032]): 
performing disparity analysis on the monocular image with a Convolutional Neural Network (CNN) (using subpixel convolutional layers for derivation of disparity maps) ([0008]), and obtaining a first disparity map of the monocular image based on an output of the CNN (obtaining the disparity map based on the convolutional layers) ([0008]), wherein the CNN is trained with binocular image samples (training based on stereo images) ([0023]), 
wherein a training process (self-supervised training process) ([0020]) of the CNN (sub-pixel convolutional layers) ([0020]) comprises: 46Attorney Docket No. SH-0007-0 1-US-CON 
inputting one of the binocular image samples into a CNN to-be-trained to conduct disparity analysis (training based on stereo images for disparity analysis) ([0023]), 
obtaining the disparity map of a left eye image sample (obtaining a disparity map from a left monocular image) ([0023]) and 
the disparity map of a right eye image sample based on the output of the CNN (the disparity map of the right monocular image) ([0023]); reconstructing the right eye image according to the left eye image sample and the disparity map of the right eye image sample (generating a synthetic right image using the left image and the disparity map) ([0023]); 
reconstructing the left eye image according to the right eye image sample and the disparity map of the left eye image sample (generating a synthetic left image using the right image and the disparity map) ([0023]); and adjusting a network parameter of the CNN according to a difference between the reconstructed left eye image and the left eye image sample and a difference between the reconstructed right eye image and the right eye image sample (based on the differences the convolutional features are learned and thus adjusted to improve resolution and clarity) ([0023]).  

Regarding claim 14, Zhu teaches 
wherein the obstacle pixel area comprises the obstacle pixel columnar area (grouping pixels to associate them with a particular class) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15); 
wherein determining the obstacle detection result according to obstacle pixel areas belonging to the same class cluster (grouping pixels to associate them with a particular class) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15) comprises: 
determining an obstacle bounding-box (boxes that surround the specific object instances) (Fig. 16; col. 21, lines 47-55) in the environment image according to the spatial location information of the obstacle pixel columnar areas belonging to the same class cluster (grouping pixels to associate them with a particular class; pixels that are spatially clustered) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15); and/or 
determining the spatial location information of the obstacle according to the spatial location information of the obstacle pixel columnar areas belonging to the same class cluster (grouping pixels to associate them with a particular class; pixels that are spatially clustered) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15), wherein determining the spatial location information of the obstacle according to the spatial location information of the obstacle pixel columnar areas belonging to the same class cluster comprises (grouping pixels to associate them with a particular class; pixels that are spatially clustered) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15): 
determining distances between a plurality of obstacle pixel columnar areas and a camera device generating the environment image (separation distance to certain objects in the physical environment) (col. 8, lines 22-23), according to the spatial location information of the plurality of obstacle pixel columnar areas belonging to the same class cluster (grouping pixels to associate them with a particular class; pixels that are spatially clustered) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15); and 
determining the spatial location information of the obstacle according to the spatial location information of the obstacle pixel columnar area that is closest (closest to the device) (col. 10, lines 55-67 and col. 13, lines 1-9) to the camera device (grouping pixels to associate them with a particular class; pixels that are spatially clustered) (col. 32, lines 4-15) (which can be used to avoid obstacles) (col. 8, lines 10-15).

Regarding claim 15, see the rejection made to claim 1, as well as Pillai for an intelligent driving control method (autonomous driving modules of the system 170) (Fig. 1; [0082]), comprising: obtaining an environment image of an intelligent device during moving via an image acquisition apparatus (the monocular image 250 is an image from camera 126 that encompasses a field-of-view about a vehicle of at least a portion of the surrounding environment; for example, the image may be forward facing (i.e., direction of travel)) (Figs. 1 and 2; [0030]) mounted on the intelligent device (wherein the system can be statically mounted to the vehicle) ([0024]); and generating and outputting a control instruction according to the obstacle detection result (based on the results the modules can cause the vehicle to accelerate, break, etc.) ([0082]), for they teach all the limitations within this claim.

Regarding claim 16, see the rejection made to claim 1, as well as prior art Pillai for an electronic device (device; autonomous vehicle) ([0019]), comprising: at least one processor (one or more processors) ([0010]); and a non-transitory computer readable storage (non-transitory computer readable medium) ([0010]), coupled to the at least one processor and storing at least one computer executable instruction thereon (including instructions executed by the one or more processors) ([0010]) which, when executed by the at least one processor (including instructions executed by the one or more processors) ([0010]), causes the at least one processor (case the one or more processors to perform one or more functions) ([0010]), for they teach all the limitations within this claim.

Regarding claim 17, see the rejection made to claim 2, as well as prior art Pillai for an electronic device (device; autonomous vehicle) ([0019]), comprising: at least one processor (one or more processors) ([0010]); and a non-transitory computer readable storage (non-transitory computer readable medium) ([0010]), coupled to the at least one processor and storing at least one computer executable instruction thereon (including instructions executed by the one or more processors) ([0010]) which, when executed by the at least one processor (including instructions executed by the one or more processors) ([0010]), causes the at least one processor (case the one or more processors to perform one or more functions) ([0010]), for they teach all the limitations within this claim.

Regarding claim 19, Pillai teaches an electronic device (device; autonomous vehicle) ([0019]), comprising: at least one processor (one or more processors) ([0010]); and a non-transitory computer readable storage (non-transitory computer readable medium) ([0010]), coupled to the at least one processor and storing at least one computer executable instruction thereon (including instructions executed by the one or more processors) ([0010]) which, when executed by the at least one processor (including instructions executed by the one or more processors) ([0010]), causes the at least one processor (case the one or more processors to perform one or more functions) ([0010]).

Regarding claim 20, Pillai teaches a non-transitory computer-readable storage medium (non-transitory computer readable medium) ([0010]) storing computer programs which, when executed by a processor (including instructions executed by the one or more processors) ([0010]), cause the processor to perform (case the one or more processors to perform one or more functions) ([0010]).

Allowable Subject Matter
Claims 3-9, 11-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as overcoming any 35 USC 112 issues).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dai et al., CN104902261A (Dai) teaches road surface identification and obstacle detection using a series of V-disparity and U-disparity maps (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov